Case 2:20-cv-03413-KSH-CLW Document 12 Filed 09/24/20 Page 1 of 2 PageID: 100




Robert F. Varady, Esq.
LA CORTE, BUNDY, VARADY & KINSELLA
989 Bonnel Court
Union, NJ 07083
(908) 810-0500
Attorneys for Defendant, City of Elizabeth

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 ARIELLE FLETCHER,
                                                           Civil Action No. 2:20-cv-3413
                 Plaintiff,
 v.

 GATEWAY GROUP ONE, BENJAMIN
 OKOLI, STATE OF NEW JERSEY,
 COUNTY OF ESSEX, CITY OF NEWARK,
 CITY OF ELIZABETH, EMERSON                         NOTICE OF MOTION FOR SUMMARY
 RUSSELL, MAINTENANCE COMPANY                       JUDGMENT IN LIEU OF AN ANSWER
 AVIATION, PORT AUTHORITY OF NEW
 YORK AND NEW JERSEY

                 Defendants.


TO:    Joseph Rakofsky, Esq.
       INJURY & ACCIDENT LAW RAKOFSKY, LLC
       P.O. Box 32250
       Newark, New Jersey 07102

       PLEASE TAKE NOTICE that on a October 19, 2020, the undersigned, Robert F. Varady,

Esq., on behalf of Defendant, City of Elizabeth, shall move before the Honorable Katharine S.

Hayden, U.S.D.J., of the United States District Court, District of New Jersey, 50 Walnut Street,

Newark, NJ 07101, for an Order granting Summary Judgment in lieu of an Answer and dismissing

the Amended Complaint of Plaintiff, Arielle Fletcher, in its entirety, with prejudice.
Case 2:20-cv-03413-KSH-CLW Document 12 Filed 09/24/20 Page 2 of 2 PageID: 101




       PLEASE TAKE FURTHER NOTICE Defendants shall rely on the Certification of Robert

F. Varady with accompanying exhibits and Brief in support of the motion, being filed

simultaneously with this Notice of Motion.

       It is respectfully requested that the Court rule upon the moving papers submitted, without

requiring appearance of counsel. A proposed form of Order is attached.

                                     LA CORTE, BUNDY, VARADY & KINSELLA

                                     By:__s/Robert F. Varady______________
                                                Robert F. Varady, Esq.


DATED:        September 24, 2020
